June 27, 2013 United States Securities and Exchange Commission Washington, D.C. 20549 Attention: Maryse Mills-Apenteng, Special Counsel Re: Global Tech Solutions, Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed June 6, 2013 File No. 333-186460 Dear Mrs. Mills-Apenteng: We have received and read your letter dated June 25, 2013, regarding the above-referenced matter.Please be informed that we have caused to be prepared and filed another amended registration statement on Form S-1/A, in response to that comment specified in your letter.Additionally, the purpose of this letter is to also respond, in writing, to that comment. Comment: Condensed Statements of Cash Flows, page F-6 1. We note your response to prior comment 6 of our letter dated May 24, 2013. Please tell us how you determined to present the advance from your CEO as an operating activity rather than a financing activity in your statement of cash flows. Cite the guidance considered in your response. Response: Please note, we have amended the Condensed Statements of Cash Flows to indicate that the advance from our CEO is a financing activity rather than an operating activity. United States Securities and Exchange Commission June 27, 2013 Page 2 We hereby acknowledge that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Finally, hopefully, you will determine that the provisions of this letter and the amended registration statement are responsive to that comment specified in your letter dated June 25, 2013.Of course, in the event you have additional questions or comments regarding this matter, please do not hesitate to contact us.Thank you. Sincerely, Global Tech Solutions, Inc. By: /s/ Kenneth Johnson Kenneth Johnson, President
